Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed on 1/19/21, in which claim 1 was amended and claim 7 was canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toncelli (US 7241710, already of record).
For claim 1, Toncelli teaches a mold for manufacturing a slab, the mold comprising: a first fabric layer (Fig. 3 – element 220N, col 4 lns 44-46); a first rubber layer (element 220B, col 4 lns 21-23) disposed on the first fabric layer; a second fabric layer (element 220M) disposed on the first rubber layer; and a second rubber layer (element 220A) disposed on the second fabric layer, wherein the second rubber layer comprises a base part and a frame part extending from an edge of the base part, and the base part and the frame part are integrated with each other (Fig. 2 – elements 120 & 120A, col 4 lns 5-6).  Toncelli also teaches the peripheral border is made from the same type of rubber as the rubber layers in the flat base and the mating surfaces of the flat 

    PNG
    media_image1.png
    215
    523
    media_image1.png
    Greyscale


For claim 4, Toncelli teaches the rubber comprises ethylene-propylene rubber (col 3 lns 6-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US 7241710, already of record) in view of Itoh et al (US 4977200).
Toncelli teaches the invention as discussed above.
Toncelli does not teach each of the first rubber layer and the second rubber layer comprises rubber and a curing agent, and the first rubber layer has a weight composition ratio between the rubber and the curing agent, which is different from that between the rubber and the curing agent of the second rubber layer; a content of the curing agent of the second rubber layer is less than that of the curing agent of the first rubber layer; the curing agent comprises one of dicumyl peroxide or 2,4-dichlorophenol; and the frame part comprises quartz.
However, in a related field of endeavor pertaining to a rubber composition having excellent heat resistance, recoverability from compression and surface lubricity, Itoh et al teach the curing agent comprises dicumyl peroxide (col 4 lns 48-58) and when the amount of curing agent is too small, the rubber composition cannot be fully cured to give a vulcanizate having excellent mechanical properties, when the amount of curing agent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itoh et al with those of Toncelli by having each of the first rubber layer and the second rubber layer comprise rubber and a curing agent, and the first rubber layer have a weight composition ratio between the rubber and the curing agent, which is different from that between the rubber and the curing agent of the second rubber layer; and a content of the curing agent of the second rubber layer less than that of the curing agent of the first rubber layer since it has been held that discovering an optimum of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the weight composition ratio between the rubber and the curing agent for the purpose of obtaining desired rubber properties.  Please see MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.  Also, one would have been motivated to use dicumyl peroxide as a proven curing agent since Toncelli is silent to specific curing agents and to have the frame part comprise quartz in order to strengthen it.
Response to Arguments
Applicant’s arguments filed 1/19/21 were fully considered and are not persuasive.
Applicant asserts that claim 1 has been amended to specify that “no adhesion layer is present between the base part and the frame part” and Toncelli fails to teach or suggest this.

To further prosecution, Examiner suggests reciting “no adhesion layer is present between the mating surfaces of the base part and the frame part”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743